Filed 9/19/16 P. v. Lamb CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.111.5.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     SECOND APPELLATE DISTRICT
                                                   DIVISION SIX

THE PEOPLE,                                                                  2d Crim. No. B270648
                                                                           (Super. Ct. No. BA334046)
     Plaintiff and Respondent,                                               (Los Angeles County)
v.
EBONY N. LAMB,
     Defendant and Appellant.

                   Ebony N. Lamb appeals a February 25, 2016 order revoking and
terminating probation, and ordering her to serve a four-year state prison previously
imposed in 2008. (Pen. Code, § 1203.3.)1
                   We appointed counsel to represent appellant in this appeal. After counsel’s
examination of the record, he filed an opening brief in which no issues were raised.
                   On August 24, 2016, we advised appellant that she had 30 days within
which to personally submit any contentions or issues she wished us to consider. On
September 7, 2016, appellant responded by letter stating, among other things, that she
was denied effective assistance of trial counsel and refused to testify against the person
who committed the robbery because she feared gang retaliation.
                   The record reflects that appellant was convicted by jury in 2008 of second
degree robbery (§ 211) and a firearm enhancement (§12022, subd. (a)(1)). The trial court




1        All statutory references are to the Penal Code.
sentenced appellant to four years state prison, suspended execution of sentence, and
granted appellant three years probation with 180 days county jail.
              Probation was revoked and reinstated once in 2010, four times in 2011, and
once in 2013. In 2014, a bench warrant was issued after appellant failed to appear. In
January 2016, appellant was arrested on the bench warrant.
              On February 25, 2016, the trial court found that appellant violated
probation by not reporting to her probation officer, failing to provide an appropriate
address, and failure to complete community service with Caltrans. The trial court
revoked and terminated probation, ordered appellant to serve the four-year prison
sentence previously imposed, and ordered appellant to pay various fines and fees.
              We have reviewed the entire record and are satisfied that appellant’s
attorney has fully complied with his responsibilities and that no arguable issues exist.
(People v. Wende (1979) 25 Cal. 3d 436, 443; People v. Kelly (2006) 40 Cal. 4th 106,
126.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.



                                                         YEGAN, J.

We concur:


              GILBERT, P. J.


              TANGEMAN, J.




                                             2
                                 Henry J. Hall, Judge

                       Superior Court County of Los Angeles

                           ______________________________


            Joseph R. Escobosa, under appointment by the Court of Appeal, for
Defendant and Appellant.
            No appearance by Respondent.